Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered May 18, 1999, convicting defendant, upon his plea of guilty, of burglary in the second degree and attempted sexual abuse in the first degree, and sentencing him to concurrent terms of 2V4 to 4V2 years and lVs to 4 years, respectively, unanimously affirmed.
Since defendant made no motion to withdraw his guilty plea, the sentencing court was under no obligation to inquire into his post-plea assertions of innocence (People v Lopez, 262 AD2d 109, lv denied 93 NY2d 1003). Moreover, the court specifically asked defendant if he was making a motion to withdraw his plea and defendant replied in the negative, and told the court to “go along with the sentence.” Under those circumstances, *106the court would have had no authority to vacate defendant’s plea without his consent, notwithstanding his claim of innocence (Matter of Fernandez v Silbowitz, 59 AD2d 837). In any event, the record establishes the voluntariness of defendant’s plea. Concur — Rosenberger, J. P., Tom, Mazzarelli, Andrias and Saxe, JJ.